      Case 2:19-cv-02137-KHV-GEB Document 16 Filed 06/05/19 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

DAVID BEATY and DB SPORTS, LLC,               )
                                              )
                Plaintiffs,                   )
                                              )       Case No. 2:19-CV-02137
v.                                            )
                                              )
KANSAS ATHLETICS, INC.,                       )
                                              )
                Defendant.                    )


PLAINTIFFS’ UNOPPOSED MOTION FOR EXTENSION OF TIME TO RESPOND TO
                  DEFENDANT’S MOTION TO DISMISS
       Plaintiffs David Beaty and DB Sports, LLC, by and through undersigned counsel, hereby

move the court for an Order allowing Plaintiffs up to and including Monday, July 22, 2019, to

respond to Defendant Kansas Athletics, Inc.’s (“KAI”) motion to dismiss so that the parties can

conduct jurisdictional discovery. In support of this motion, Plaintiffs state as follows:

       1.       Plaintiffs filed this lawsuit on March 12, 2019, alleging causes of action for

breach of contract and violation of the Kansas Wage Payment Act. (ECF No. 1).

       2.       KAI was served on April 12, 2019. (ECF No. 4).

       3.       On May 17, 2019, KAI filed a Motion to Dismiss both claims brought by

Plaintiffs under Fed. R. Civ. P. 12(b)(1) and 12(b)(6) for lack of subject matter jurisdiction and

failure to state a claim, respectively. (ECF Nos. 5 and 6).

       4.       The original deadline for Plaintiffs’ response to the Motion to Dismiss is Friday,

June 7, 2019.

       5.       In order to fully respond to KAI’s jurisdictional argument, Plaintiffs require

limited discovery regarding KAI’s purported status as an arm of the state of Kansas.




{00196654.DOCX}
      Case 2:19-cv-02137-KHV-GEB Document 16 Filed 06/05/19 Page 2 of 3




       6.      On June 5, 2019, counsel for Plaintiffs called counsel for KAI to discuss the

briefing schedule and Plaintiffs’ need for limited discovery. Counsel for KAI stated that he had

no objection to the 45-day extension. Counsel for KAI also advised that KAI requires limited

discovery into matters related to Plaintiffs’ domiciles.

       7.      Counsel for the parties agreed to meet and confer regarding the scope of the

limited discovery and contact the Court should the parties reach an impasse.

       WHEREFORE, Plaintiffs David Beaty and DB Sports, LLC respectfully request that they

be allowed up to and including July 22, 2019 to Defendant Kansas Athletics, Inc.’s Motion to

Dismiss so that the parties can conduct limited discovery on issues related to the Motion.

                                              Respectfully submitted,

                                              /s/ James D. Griffin
                                              James D. Griffin     KS # 12545
                                              Brent N. Coverdale KS # 18798
                                              Scharnhorst Ast Kennard Griffin PC
                                              1100 Walnut, Suite 1950
                                              Kansas City, MO 64106
                                              Tel: (816) 268-9419
                                              Fax: (816) 268-9409

                                              E-mail:       jgriffin@sakg.com
                                                            bcoverdale@sakg.com

                                              and

                                              Michael P. Lyons (seeking admission pro hac vice)
                                              Christopher J. Simmons (seeking admission pro hac vice)
                                              Stephen Higdon (seeking admission pro hac vice)
                                              Deans & Lyons, LLP
                                              325 N. Saint Paul St., Suite 1500
                                              Dallas, Texas 75201-3891
                                              Tel: (214) 965-8500
                                              Fax: (214) 965-8505
                                              E-mail:        mlyons@deanslyons.com
                                                             csimmons@deanslyons.com
                                                             shigdon@deanslyons.com
                                              Counsel for Plaintiffs

{00196654.DOCX}                                   2
      Case 2:19-cv-02137-KHV-GEB Document 16 Filed 06/05/19 Page 3 of 3




                            CERTIFICATE OF CONFERENCE

        On June 5, 2019, counsel for Plaintiffs conferred with counsel for Defendants and agreed
on the contentions in the above unopposed Motion.

                                                    /s/ James D. Griffin
                                                    Attorney for Plaintiffs


                               CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on June 5, 2019, a true and correct copy of the
foregoing document was filed via the Court’s electronic filing system, which will generate notice
to all counsel of record.

                                                    /s/ James D. Griffin
                                                    Attorney for Plaintiffs




{00196654.DOCX}                                3
